Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with theQuarterly Report of Lone Mountain Mines Inc., a Nevada corporation (the “Company”), on Form 10-Q for thequarter endingMarch 31, 2009 as filed with the Securities and Exchange Commission (the “Report”), I,Kevin M. Murphy, Secretary/President of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/Kevin M. Murphy Kevin M Murphy, Acting Secretary, President Dated:May 20th
